NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted July 22, 2016 *
                                Decided July 22, 2016

                                        Before

                     DIANE P. WOOD, Chief Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     DAVID F. HAMILTON, Circuit Judge

No. 16-1038

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Western Division.
      v.
                                               No. 12 CR 50049-1
ERIC L. KELLY,
      Defendant-Appellant.                     Frederick J. Kapala,
                                               Judge.


                                      ORDER

      Eric Kelly sought to reduce his 123-month prison sentence based on
Amendment 782 to the federal sentencing guidelines, which retroactively reduced the
imprisonment range for his drug conviction. The district court declined to reduce the
sentence. We affirm that ruling.



      *
       After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 16-1038                                                                           Page 2

        Police in Rockford, Illinois, found crack cocaine and a handgun while executing a
search warrant at Kelly’s residence. Kelly later pleaded guilty to possession of crack
with intent to distribute, 21 U.S.C. § 841(a)(1), possession of a firearm in furtherance of a
drug trafficking crime, 18 U.S.C. § 924(c)(1), and possession of a firearm as a felon,
id. § 922(g)(1). The district court grouped the § 922(g)(1) and § 841(a)(1) counts and used
the offense level for the latter since it was higher. See U.S.S.G. §§ 3D1.2, 3D1.3. The court
attributed 17 grams of crack to Kelly and, using the 2013 version of the guidelines,
assessed a base offense level of 22. The court subtracted 3 levels for acceptance of
responsibility, yielding a total offense level of 19. Coupled with Kelly’s category V
criminal history, his guidelines imprisonment range for those two counts was 57 to 71
months. Kelly’s guideline sentence for the § 924(c)(1) count was the 60-month statutory
minimum, which had to be imposed consecutively. See 18 U.S.C. § 924(c)(1)(A); U.S.S.G.
§ 2K2.4. In selecting a total sentence of 123 months, the court weighed Kelly’s difficult
childhood, history of mental-health issues, and willingness to participate in treatment
for drug and alcohol abuse against the seriousness of the offenses, Kelly’s criminal
history and need for deterrence, and the need to protect the public.

        Amendment 782 reduced the base offense level for Kelly’s drug offense from
22 to 20. See U.S.S.G. § 1B1.10(d); U.S.S.G. supp. to app. C, amends. 782, 788 (2014). That
adjustment also lowered the imprisonment range for the § 841(a)(1) and § 922(g)(1)
counts to 46 to 57 months, instead of 57 to 71 months. On that basis Kelly asked the
district court to reduce his imprisonment for those offenses to 46 months. See 18 U.S.C.
§ 3582(c)(2). He informed the court that, since his incarceration, he had earned his GED
and completed various courses, including for drug-abuse prevention, but he also
acknowledged that he had been disciplined for making a weapon from a lock secured to
a belt. The district court concluded that Kelly was eligible for a reduction but denied his
request “based on his history of violent behavior, including in particular his possession
of a weapon capable of inflicting serious injury to another while in prison.” The court
also expressed its concern that Kelly would pose a danger to the community if granted
early release.

        On appeal Kelly has not filed an appellate brief addressing the district court’s
ruling but instead has resubmitted the § 3582(c)(2) motion he filed in the district court
along with his reply to the government’s written opposition. Yet we review a ruling on
a § 3582(c)(2) motion for abuse of discretion, asking whether the decision is within
broad bounds of reasonableness, not whether we would have reached the same decision
in the first instance. See United States v. Purnell, 701 F.3d 1186, 1189 (7th Cir. 2012);
United States v. Young, 555 F.3d 611, 615 (7th Cir. 2009). But Kelly does not argue that the
No. 16-1038                                                                          Page 3

district court abused its discretion or find fault with the court’s explanation for allowing
his existing sentence to stand. In any event, Kelly’s conduct in prison and the danger he
poses to the community are proper factors for the district court to consider. See Purnell,
701 F.3d at 1190; United States v. Johnson, 580 F.3d 567, 570 (7th Cir. 2009). Accordingly,
we AFFIRM the district court’s decision.